DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              JAMES MCCAFFREY and LISA MCCAFFREY,
                          Appellants,

                                     v.

                        RYAN WEAVER, et al.,
                             Appellee.

                              No. 4D21-1088

                              [April 14, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 50-2016-CA-007110-
XXXX-MB.

  Stephen E. Walker, Jupiter, for appellants.

   Michael A. Rosenberg, Daniel E. Levin, and Adrianna de la Cruz-Muñoz
of Cole, Scott & Kissane, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.